Citation Nr: 9909232	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967 and from June 1971 to June 1976.  

This appeal arose from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
malaria.  

In October 1997, the Board of Veterans' Appeals (Board) 
issued a remand for further development, including a VA 
examination, and for application of new regulations.  The 
requested actions have been completed.  The case has been 
returned to the Board for appellate review.

In a January 1999 letter, the veteran's representative stated 
that post traumatic stress disorder (PTSD) should be 
"rated."  Service connection is in effect for PTSD 
evaluated as 30 percent disabling.  In the statement the 
representative asked that a VA examination be scheduled.  
This matter is referred to the RO for consideration.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran has no current residuals of malaria.  




CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
malaria have not been met.  38 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 
6304 (effective prior to August 30, 1996);  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 
6304;  61 Fed. Reg. 39873-39875 ( July 31, 1996) (effective 
August 30, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran was treated for 
malaria.  On discharge examination in May 1967, there was no 
indication of residuals of malaria.  

On a Reserves examination in June 1970, the veteran reported 
that he had had malaria in 1966 but no specific residuals 
were claimed, and none were found.  

The veteran filed his claim for entitlement to service 
connection for malaria in January 1990.  

A VA examination was performed in April 1990.  The veteran 
reported that malaria occurred in 1966.  He stated that he 
was treated and had had no relapses or recurrence since that 
time.  The impression was status post malaria in 1966, 
treated without residual symptoms.  

In connection with other claims, the veteran submitted 
private medical records.  These did not show any treatment 
for residuals of malaria or any recurrence of malaria.  A VA 
examination of the ankle, heart, and skin in April 1994 did 
not note any residuals or recurrence of malaria.  

On a VA Form 9 submitted in March 1995 the veteran reported 
that he had weighed nearly the same weight for the past 25 
years.  He stated that malaria nearly killed him and added 
that he lost a severe amount of weight.  He felt that flu 
symptoms had been more pronounced since his bout of malaria.  
He then added that he did not know to what extent the disease 
had affected him.  

In June 1995 the veteran testified at a hearing before the 
RO.  He recounted that when he had malaria in service he was 
confined to bed for four to six weeks.  He testified that he 
lost a lot of weight and gained some back.  He noted that he 
had stayed at a constant weight since that time.  He felt 
that during his hospitalization his weight dropped to between 
130 and 140 pounds.  He testified that since that time he 
weighed from 150 to 155 pounds.  

The veteran testified that when he would get the flu, his 
symptoms would be much worse than before his bout of malaria.  
He stated that he had had night sweats, aches, and chills 
that had worsened over the years.  When asked about fever, he 
testified that he felt that he would get a bit of a fever to 
99 or 100 degrees.  He felt that chills would happen perhaps 
once a month.  He stated that when he would get chilled he 
would take a hot bath.  He reported that he had never had 
parasite testing since service.  

During a VA psychological evaluation in December 1995, the 
veteran reported that he had malaria in service and felt that 
he was more susceptible to flu and upper respiratory symptoms 
since then.  

Additional private medical records were received.  These 
showed treatment of the heart.  There was no indication of 
any relationship to malaria.  There was no history or finding 
of recurrent malaria or of residuals of malaria.  

In April 1998 the veteran underwent an infectious disorders 
examination.  The examiner reviewed the claims folder and old 
and new regulations on evaluation of malaria.  The veteran 
did not specify any treatment for malaria.  Regarding chills, 
the veteran reported that they were "no big deal."  

The veteran stated that there was an absence of sweat or 
shaking/rigors for more than or equal to one to three months.  
He reported he had had monthly occurrence of episodes of 
three to four hours duration relieved by a hot bath with no 
residuals.  He reported that occurrences were mainly in the 
evenings.  He denied interval recurrence.  He associated the 
chills with emotional stress - particularly teaching duties.  

The examiner noted the veteran's heart treatment.  He denied 
infectious complications, bleeding, poor outcome of median 
sternotomy/heart surgery or pacemaker placement.  He denied 
history of diabetes mellitus, HIV, hepatitis, and intravenous 
drug use, but alluded to a history of alcoholism in 
remission.  

The veteran reported exercise tolerance estimated at four 
miles on level ground with a normal unlimited gait and no 
substernal chest pain, dyspnea, chills or fever.  He reported 
that he remained very active, and stated that he could 
perform any aerobic exercise desired.  

As for his occupation, the veteran reported that his job as a 
seventh grade schoolteacher was stressful and he expressed a 
desire to quit teaching. Specified significant (but 
apparently resolved) psychosocial problems included 
alcoholism and divorce.  He reported a history of suicidal 
ideation with alcohol use but denied that he had had any such 
ideation after remission.

The veteran denied liver disease or jaundice/yellowing of the 
skin.  He denied anemia requiring iron therapy or blood 
transfusion, except during operative intervention for cardiac 
disease.  He denied iron replacement or other issues of 
concern.  He denied calf cramping with exercise or at night.  
He denied leg edema, nausea and vomiting.  The examiner noted 
that there was significant weight loss during acute illness 
but no appetite or nutritional issues subsequently.  He 
related that he had good appetite with progressive weight 
gain.  There were no other issues of concern regarding 
malaria.  The veteran told the examiner that he knew that he 
did not have malaria now.  

On examination the veteran weighed 170 pounds.  He was 
athletic and appeared younger than his stated age.  He was in 
no distress.  The skin was warm and dry.  The sclerae were 
without icterus.  The neck was supple without lymphadenopathy 
or thyromegaly.  The trachea was not deviated.  There was no 
respiratory distress or accessory muscle breathing.  There 
was a well-healed left anterior pectus pacemaker in place.  
There was no erythema, fluctuance, tenderness, or guarding 
with palpation.  There was no nail bed clubbing or cyanosis.  
There was a median sternotomy incision from the suprasternal 
notch to below the lower xiphoid process.  

There was no guarding or crepitus with palpation and 
manipulation.  Auscultation of the chest was without wheezes, 
rales, rhonchi, or rubs.  The PMI was nondisplaced.  There 
were no heaves or trills.  There was regular cardiovascular 
rate and rhythm with a soft early ejection murmur rated 1/6 
without radiation to the carotids or axillae.  The ejection 
murmur was not changed with cough, deep breathing/Valsalva, 
or left lateral decubitus position.  The abdomen was soft, 
tender, and nondistended.  The liver was not enlarged or 
tender.  The spleen was not enlarged or tender.  Bowel tones 
were normoactive in all quadrants.  There were no renal 
artery bruits.  There was no costovertebral angle tenderness 
with blunt percussion.  There was no lower extremity edema, 
ulceration, cyanosis or other skin change.  

The diagnosis was malaria - asymptomatic.  The examiner felt 
that the subjective complaints were more probably than not 
due to an anxiety/panic disorder.  The symptoms were 
inconsistent with long term sequelae of malaria infection.  
Blood smears were not clinically indicated.  The examiner 
noted that the veteran declined any diagnostic testing that 
could not be performed that day in lieu of existent treatment 
documentation, which he had "provided" or specifically 
ECG/echocardiograms, which he stated he "will provide" for 
RO review and declined concurrently with the assessment.  He 
consented to simple blood tests.  Those were felt to be 
nondiagnostic for anemia, liver dysfunction, renal disease, 
leukocytosis, or abnormal cell morphology.  There was felt to 
be insufficient evidence to warrant a diagnosis of chronic 
malaria infection or residuals.  

In November 1998 a letter from the veteran was received.  He 
stated that he would get chills every month.  He added that 
sometimes he would have them daily, weekly or every few 
weeks.  He related that he origin of the chills was unknown 
to him.  He reported that there was no fever with the chills.  
He stated that he had "always seemed to have a problem with 
virus symptoms (chills)" but had attributed them to 
exercise, sensitivity, or his heart disorder.  He reported 
that he almost died from malaria and lost a lot of weight.  
Since service he had been sensitive to hot and cold weather, 
and had itching on his arms.  

The veteran has filed separate claims for a heart disorder 
and a skin disorder.  None of the medical records in the 
claims folder contain any attribution of heart or skin 
symptoms to malaria.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998). 

It is noted that on August 30, 1996, during the pendency of 
the veteran's appeal, new regulations were issued revising 
the diagnostic criteria for rating malaria. 61 Fed. Reg. 
39873 (July 31, 1996).  The new regulations are codified at 
38 C.F.R. § 4.88(b).  





Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the new version of the regulations, malaria as an 
active disease is rated 100 percent disabling.  A note 
following states that the diagnosis of malaria depends on the 
identification of malarial parasites in blood smears.  If the 
veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Residuals 
such as liver or spleen damage are to be rated under the 
appropriate systems.  38 C.F.R. § 4.88b, Diagnostic Code 
6304.  

Previously 38 C.F.R. § 4.88b, Diagnostic Code 6304 provided 
that a 100 percent evaluation would be provided where there 
is clinically active malaria so as to require hospital 
treatment for a contemplated or elapsed period of 14 days or 
more; or with a combination or cerebral symptoms, enlarged 
spleen, anemia or other severe symptoms.  A 50 percent rating 
was assigned for clinically active malaria so as to require 
intensive treatment; recently active malaria with three or 
more relapses over the past six months; or old cases with 
marked general impairment of health.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (prior to August 30, 1996).  

A 30 percent evaluation was assigned under the old version of 
the regulation for recently active malaria with two relapses 
in the past six months or old cases with anemia.  A 10 
percent evaluation was appropriate where there was recently 
active malaria with one relapse in the past year or old cases 
with moderate disability.  Id.  

Note 1 following the regulation states that evaluations under 
code 6304 are to be assigned on the basis of dates and 
frequency of recurrences and relapses and severity of 
significant residuals, if any, based upon the clinical 
records of the service department or other acceptable 
evidence relating to the period of service, or on medical 
evidence relating to the period after discharge, recording 
sufficient clinical findings, when considered in accordance 
with all other date of record, to support the conclusion that 
there exists a compensable or higher degree of disability 
from malaria.  Compensable ratings may not be assigned based 
on the veteran's unsupported claim or statement.  The 
evidence of others under oath may be accepted to establish 
frequency or relapses or recurrences over a period of one 
year only, from date of last medically confirmed relapse or 
recurrence in service or subsequently.  

In Note 2 following the regulation, it is noted that when 
evaluations are based on frequency or recurrences or relapses 
only, they will be assigned for a period of one years only 
from the date of discharge or date established by the 
evidence of record.  At the expiration of that period, if 
medical evidence warranting an extension is not of record, 
the veteran will be notified that his compensation will be 
discontinued unless he would submit evidence from a physician 
showing recurrent attacks or other disabling effects of 
malaria.  After a malaria rating has run for 24 months, an 
extension, if warranted, will carry an ending date of 36 
months from the initial date of a compensable rating.  When 
the rating is assigned the veteran will be notified of the 
ending date and of the requirement that to have the rating 
continued or resumed after that date he must report to a VA 
hospital, outpatient clinic, or fee-basis physician during an 
actual relapse of disease.  Following the expiration of the 
36 month period and the veteran's compliance with the 
requirement to report as indicated, a prepared slide of the 
veteran's blood smear will be read by VA and if the 
interpretation is positive, the prepared slide will be mailed 
to he Director of the Compensation and Pension service before 
further acceptance of the diagnosis of malaria for rating 
purposes.  







When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim is 
well grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to his 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided with a VA specialist examination to ascertain the 
residuals of malaria, medical records have been obtained, and 
a hearing was provided.  The veteran has not identified any 
additional evidence relevant to his claim.  

The veteran feels that symptoms such as chills, weight loss 
and skin problems may be residuals of malaria, but there is 
no medical evidence to that effect, and in fact, the question 
of entitlement to service connection for a skin disorder has 
been separately adjudicated.  No weight loss is shown by the 
evidence of record.  





The veteran has filed a separate claim for entitlement to 
service connection for a heart disorder, which has been 
denied.  There is no medical evidence that the veteran's 
heart problems have a relationship to malaria.  

The evidence of record, and most specifically the April 1998 
VA examination, shows no evidence of liver or spleen damage, 
anemia, or cerebral symptoms attributable to malaria.  The VA 
examiner who performed the April 1998 examination found that 
there were no ascertainable residuals of malaria.  The 
reported symptoms were felt to be incompatible with the long-
term effects of malaria.  In the absence of any residuals or 
any symptoms compatible with malaria, only a noncompensable 
evaluation is appropriate.  There is no schedular basis for 
an increased evaluation.

There is no evidence of extraordinary or unusual disability 
to warrant consideration of an extraschedular evaluation.  
That regulation provides that to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service connected disabilities may be assigned.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.


ORDER


Entitlement to an increased (compensable) evaluation for 
malaria is denied.   



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 12 -


- 11 -


